Name: Commission Regulation (EC) NoÃ 776/2005 of 19 May 2005 adapting certain fish quotas for 2005 pursuant to Council Regulation (EC) NoÃ 847/96 introducing additional conditions for year-to-year management of TACs and quotas
 Type: Regulation
 Subject Matter: fisheries;  economic geography
 Date Published: nan

 24.5.2005 EN Official Journal of the European Union L 130/7 COMMISSION REGULATION (EC) No 776/2005 of 19 May 2005 adapting certain fish quotas for 2005 pursuant to Council Regulation (EC) No 847/96 introducing additional conditions for year-to-year management of TACs and quotas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1), and in particular Article 23(4) thereof, Having regard to Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (2), and in particular Articles 3(3), 4(2) and 5, Whereas: (1) Council Regulation (EC) No 2340/2002 of 16 December 2002 fixing for 2003 and 2004 the fishing opportunities for deep-sea fish stocks (3) and Council Regulation (EC) No 2287/2003 of 19 December 2003 fixing for 2004 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (4), specify which stocks may be subject to the measures foreseen by Regulation (EC) No 847/96. (2) Council Regulation (EC) No 2270/2004 (5) and Council Regulation (EC) No 27/2005 of 22 December 2004 fixing for 2005 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (6) fix quotas for certain stocks for 2005. (3) Certain Member States have requested, pursuant to Regulation (EC) No 847/96, that part of their quotas be transferred to the following year. Within the limits indicated in that Regulation, the quantities withheld should be added to the quota for 2005. (4) Under Regulation (EC) No 847/96, deductions from national quotas for 2005 should be made at a level equivalent to the quantity fished in excess. Those deductions shall be applied taking into account also the specific provisions governing stocks falling within the scope of Regional Fisheries Organisations. (5) Regulation (EC) No 847/96 also provides that weighted deductions from national quotas for 2005 should be made in the case of overfishing of permitted landings in 2004 for certain stocks identified in Regulation (EC) No 2270/2004 and in Regulation (EC) No 2287/2003. (6) Certain Member States have requested, pursuant to Regulation (EC) No 847/96, permission to land additional quantities of fish of certain stocks. Those exceeding permitted landings should however be deducted from their quotas for 2005. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 The quotas fixed in Regulation (EC) No 2270/2004 and in Regulation (EC) No 27/2005 are increased as shown in Annex I or reduced as shown in Annex II. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 May 2005. For the Commission Joe BORG Member of the Commission (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 115, 9.5.1996, p. 3. (3) OJ L 356, 31.12.2002, p. 1. Regulation as amended by Regulation (EC) No 2269/2004 (OJ L 396, 31.12.2004, p. 1). (4) OJ L 344, 31.12.2003, p. 1. Regulation as last amended by Regulation (EC) No 1928/2004 (OJ L 332, 6.11.2004, p. 5). (5) OJ L 396, 31.12.2004, p. 4. (6) OJ L 12, 14.1.2005, p. 1. ANNEX I TRANSFERS ONTO 2005 QUOTAS Country Id Stock Id Penalties 2004 (1) Species Zone Initial quantity 2004 Margin Adapted quantity 2004 Catches 2004 % Adapted quantity Transfers 2005 Deductions 2005 Initial quantity 2005 Revised quantity 2005 New code BEL ANF/07. n Anglerfish VII 1 931 1 332 1 096,3 82,3 % 133,2 0 2 318 2 451 2A34. BEL ANF/8ABDE. n Anglerfish VIIIa,b,d,e 0 7 0,7 10,0 % 0,7 0 0 1 BEL HAD/5BC6A. n Haddock Vb, VIa (EC) 12 12 0 0,0 % 1,2 0 17 18 BEL LEZ/07. n Megrims VII 489 489 217,3 44,4 % 48,9 0 520 569 BEL MAC/2A34- n Mackerel IIa (EC), Skagerrak/Kattegat, IIIbcd (EC), North Sea 453 7 3,8 54,3 % 0,7 0 148 149 BEL SOL/24. y Sole II, North Sea 1 417 1 510 1 418,8 94,0 % 91,2 0 1 527 1 618 BEL SOL/07A. y Sole VIIa 394 524 519,3 99,1 % 4,7 0 474 479 BEL SOL/07D. n Sole VIId 1 588 1 749 1 264,5 72,3 % 174,9 0 1 535 1 710 BEL SOL/7FG. y Sole VIIf,g 656 706 688,1 97,5 % 17,9 0 625 643 BEL WHG/7X7A. n Whiting VIIb-k 263 263 195,7 74,4 % 26,3 0 211 237 DEU JAX/578/14 n Horse Mackerel Vb (EC), VI, VII, VIIIabde, XII, XIV 9 564 17 838 17 828,4 99,9 % 9,6 0 9 662 9 672 DNK JAX/578/14 n Horse Mackerel Vb (EC), VI, VII, VIIIabde, XII, XIV 11 966 11 177 11 156,5 99,8 % 20,5 0 12 088 12 109 2A34. DNK MAC/2A34- n Mackerel IIa (EC), Skagerrak/Kattegat, IIIbcd (EC), North Sea 11 951 11 701 11 529 98,5 % 172 0 11 866 12 038 DNK RNG/03- n Roundnose Grenadier III (EC + international waters) (DSS) 1 769 1 939 815,6 42,1 % 193,9 0 1 504 1 698 ESP ANF/8ABDE. n Anglerfish VIIIa,b,d,e 883 881 872,5 99,0 % 8,5 0 932 941 ESP JAX/578/14 n Horse Mackerel Vb (EC), VI, VII, VIIIabde, XII, XIV 13 062 1 650 1 635,5 99,1 % 14,5 0 13 195 13 210 ESP LEZ/07. n Megrims VII 5 430 7 306 7 291,6 99,8 % 14,4 0 5 779 5 793 ESP LEZ/8ABDE. n Megrims VIIIabde 1 163 1 262 297,9 23,6 % 126,2 0 1 238 1 364 ESP LEZ/8C3411 n Megrims VIIIc, IX, X 1 233 1 426 882,4 61,9 % 142,6 0 1 233 1 376 FRA ANF/07. n Anglerfish VII 12 395 12 117 12 099 99,9 % 18 0 14 874 14 892 FRA ANF/8ABDE. n Anglerfish VIIIa,b,d,e 4 915 4 915 4 904,2 99,8 % 10,8 0 5 188 5 199 FRA HAD/5BC6A. n Haddock Vb (EC), VIa 571 511 173 33,9 % 51,1 0 838 889 FRA HER/7GK. n Herring VIIg,h,j,k 802 817 814,3 99,7 % 2,7 0 802 805 FRA JAX/578/14 n Horse Mackerel Vb (EC), VI, VII, VIIIabde, XII, XIV 6 320 12 994 12 391,3 95,4 % 602,7 0 6 384 6 987 FRA LEZ/07. n Megrims VII 6 589 5 187 2 177,2 42,0 % 518,7 0 7 013 7 532 FRA LEZ/8ABDE. n Megrims VIIIa,b,d,e 938 938 552,6 58,9 % 93,8 0 999 1 093 FRA LEZ/8C3411 n Megrims VIIIc, IX, X 62 67 5,6 8,4 % 6,7 0 62 69 FRA MAC/8C3411 n Mackerel VIIIc, IX, X, CECAF 34.1.1 (EC) 177 0 3 700 3 689,9 99,7 % 10,1 0 136 146 FRA POK/561214 n Saithe Vb (EC), VI, XII, XIV 14 307 14 292 3 317,4 23,2 % 1 429,2 0 9 774 11 203 FRA SOL/07D. n Sole VIId 3 177 3 177 2 640,8 83,1 % 317,7 0 3 069 3 387 FRA WHG/7X7A. n Whiting VIIb-k 16 200 16 100 9 591,4 59,6 % 1 610 0 12 960 14 570 GBR ANF/07 n Anglerfish VII 3 759 4 014 3 560,8 88,7 % 401,4 0 4 510 4 911 2A34. GBR HAD/5BC6A n Haddock Vb (EC), VIa 4 897 4 897 2 992 61,1 % 489,7 0 6 127 6 617 GBR HER/7GK n Herring VIIg,h,j,k 16 18 1 5,6 % 1,8 0 16 18 GBR JAX/578/14 n Horse Mackerel Vb (EC), VI, VII, VIIIabde, XII, XIV 12 935 10 584 9 055,9 85,6 % 1 058,4 0 13 067 14 125 GBR LEZ/07 n Megrims VII 2 595 2 772 1 653,7 59,7 % 277,2 0 2 762 3 039 GBR MAC/2A34- n Mackerel IIa (EC), Skagerrak/Kattegat, IIIbcd (EC), North Sea 1 331 1 713 1 536,4 89,7 % 171,3 0 435 606 GBR MAC/2CX14- n Mackerel IIa (non EC), Vb (EC), VI, VII, VIIIabde, XII, XIV 173 848 175 166 173 267,6 98,9 % 1 898,4 0 126 913 128 811 GBR POK/561214 n Saithe Vb (EC), VI, XII, XIV 3 488 3 488 1 578,6 45,3 % 348,8 0 3 792 4 141 GBR SOL/24 y Sole II, North Sea 729 869 868,8 100,0 % 0,2 0 785 785 GBR SOL/07D n Sole VIId 1 135 1 169 1 094,5 93,6 % 74,5 0 1 096 1 171 GBR WHG/7X7A n Whiting VIIb-k 2 898 2 823 679,5 24,1 % 282,3 0 2 318 2 600 NLD ANF/07 n Anglerfish VII 250 39 20,4 52,3 % 3,9 0 300 304 2A34. NLD HER/6AS7BC n Herring VIaS, VIIbc 1 273 10 0 0,0 % 1 0 1 273 1 274 NLD HER/7GK n Herring VIIghjk 802 805 786,8 97,7 % 18,2 0 802 820 NLD MAC/2A34- n Mackerel IIa (EC), Skagerrak/Kattegat, IIIbcd (EC), North Sea 1 437 1 077 924,2 85,8 % 107,7 0 470 578 NLD MAC/2CX14- n Mackerel IIa (non EC), Vb (EC), VI, VII, VIIIabde, XII, XIV 27 656 26 577 26 560,4 99,9 % 16,6 0 20 190 20 207 NLD SOL/24 y Sole II, North Sea 12 790 13 248 12 836,2 96,9 % 411,8 0 13 784 14 196 NLD WHG/7X7A n Whiting VIIb-k 132 207 128,8 62,2 % 20,7 0 105 126 (1) Annex I to Regulation (EC) No 2287/2003 (Regulation (EC) No 847/96  Deductions of Article 5(2)). ANNEX II DEDUCTIONS FOR 2005 QUOTAS Country Species Area Species name Area name Penalties Adapted quantity 2004 Margin Total adapted quantity 2004 Catches 2004 % Deductions Initial quantity 2005 Authorised fishing 2004/05 Revised quantity 2005 BEL SOL 7HJK Common sole VII h), j), k) (1) n 117 0 117 146,7 125,4 %  29,7 54 24 DEU COD 2AC4 Cod II (EC waters), North Sea y 2 221 0 2 221 2 231,9 100,5 %  10,9 2 939 2 928 DNK SOL 24 (1) Common sole IIa), North Sea y 802 65 867 815,7 94,1 % 51,3 698  65 684 ESP BSF 56712- Black Scabbardfish V, VI, VII, XII (Community waters and waters not under the sovereignty or jurisdiction of third countries) n 181 0 181 190,2 105,1 %  9,2 173 164 ESP ANF 07 Anglerfish VII y 1 373 0 1 373 1 641,1 119,5 %  281,18 921 640 ESP ANF 561214 Anglerfish Vb (1), VI, XII, XIV y 122 0 122 128,1 105,0 %  6,1 180 174 FIN HER MU3 Herring Management unit 3 n 55 111 0 55 111 62 966,9 114,3 %  7 855,9 52 471 44 615 GBR BLI 67- Blue ling VI, VII, (Community waters and waters not under the sovereignty or jurisdiction of third countries) n 592 0 592 601,1 101,5 %  9,1 603 594 GBR PLE 2AC4 Plaice II(a) (1), North Sea y 15 003 0 15 003 15 177,4 101,2 %  174,4 16 328 16 154 IRL BSF 56712- Black scabbardfish V, VI, VII, XII (Community waters and waters not under the sovereignty or jurisdiction of third countries) n 130 0 130 150,3 115,6 %  20,3 35 15 IRL JAX 578/14 Jack and horse mackerels nei Vb(1), VI, VII, VIII(a), (b), (d), (e), XII, XIV y 34 707 0 34 707 36 645,4 105,6%  1 938,4 31 454 29 516 IRL NEP 07 Norway Lobster VII n 6 601 0 6 601 6 692,6 101,4 %  91,6 7 207 7 115 NLD JAX 578/14 Jack and horse mackerels nei Vb(1), VI, VII, VIIIa),b),d),e), XII, XIV y 45 299 0 45 299 45 315,8 100,0 %  16,8 46 096 46 079 NLD PLE 2AC4 Plaice II(a) (1), North Sea y 23 599 0 23 599 23 665,7 100,3 %  66,7 22 066 21 999 POL HER 1-Feb Herring I, II (EC waters and international waters) n 0 0 0 150,0 0,0 %  150 0  150 POL SPR 03A Sprat Skagerrak and Kattegat n 0 0 0 146,3 0,0 %  146,3 0  146 PRT ANF 8C3411 Anglerfish VIII(c), IX, X CECAF 34.1.1 y 411 0 411 415,0 101,0 %  4 324 320 PRT HAD 1N2AB- Haddock IV (a), IV (b) n 110 0 110 184,6 167,8 %  74,6 0  75 (1) Stock for which additional landings of quota were requested (Article 3(3) of Regulation (EC) No 847/96).